Citation Nr: 9928976	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-19 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling. 

2.   Entitlement to a total compensation rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1966 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 20 
percent for the veteran's service-connected left knee 
disability and an October 1997 rating action which denied a 
total compensation rating based upon individual 
unemployability.  

The Board notes that in the informal hearing presentation 
dated in August 1999, the representative has claimed, on 
behalf of the veteran, service connection for a foot 
disorder, as secondary to the service-connected left knee 
disability, and service connection for a nervous disorder, as 
secondary to the service-connected left knee disability.  As 
these issues have not yet been addressed by the RO, they are 
referred to the RO for appropriate action.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.

In the August 1999 informal hearing presentation, the 
representative requested that the veteran be given separate 
evaluations for arthritis of the left knee and instability of 
the left knee.  The veteran's service-connected left knee 
disability is currently assigned a 20 percent rating pursuant 
to Diagnostic Code 5261.  

The VA General Counsel has addressed the question of multiple 
ratings when evaluating knee disabilities.  In a July 1997 
opinion, it was specifically held that arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  The opinion suggested that 
separate ratings may be awarded for limitation of motion and 
instability.  VAOPGCPREC 23-97, (July 1, 1997).  

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  Therein, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 4.45 (1998).  
It was specified that the medical examiner should be asked to 
determine the extent of functional disability due to pain and 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination, and such 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss or ankylosis 
due to any weakened movement, excess fatigability or 
incoordination.  It was also held that 38 C.F.R. § 4.14 
(1998) (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The most recent VA examination in August 1997 was not 
conducted according to the mandates of DeLuca.  Of record is 
the report of the most recent VA examination on which the 
examiner noted the veteran's complaints of left knee pain and 
giving out of the left knee.  Although it was noted that he 
had limitation of range of motion, the examiner did not 
indicate whether range of motion was further limited by pain, 
and if so, whether such determination could be portrayed in 
terms of the degree of additional range of motion loss due to 
pain.  Moreover, the examiner did not indicate whether the 
left knee exhibited weakened movement, excess fatigability, 
or incoordination, or whether it was feasible to express such 
findings in terms of the degree of additional range of motion 
loss, pursuant to DeLuca.  

Furthermore, it is noted that by rating action in October 
1997, the RO denied entitlement to a total disability rating 
based on individual unemployability due to service connected 
disability.  The veteran was notified of his appeal rights in 
a letter dated in October 1997.  In a supplemental statement 
of the case dated March 3, 1999, the RO continued the denial 
of entitlement to a total disability rating.  The RO noted 
that since the issue of individual unemployability was 
"inextricably intertwined" with the issue of an increased 
evaluation for the left knee, currently on appeal, the 
veteran was being furnished a supplemental statement of the 
case to provide him with the pertinent law and regulations 
which were considered in adjudicating his claim, and which 
were not included in the prior supplemental statement of the 
case.  (The Board notes that the veteran has not received a 
copy of the March 1999 supplemental statement of the case, as 
the envelope was returned to the RO marked "Return to 
Sender".)  In the cover letter to this supplemental 
statement of the case, the veteran was advised of the 
necessity to submit a substantive appeal within 60 days 
concerning any new issue included in the supplemental 
statement of the case.  No action was taken by the veteran 
and the next document from the representative was dated May 
7, 1999.  Accordingly, the question arises as to whether 
there was a timely appeal of the 1997 rating action denying a 
total compensation rating based on individual 
unemployability.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left knee disability since December 
1996.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service-connected left 
knee disability.  The claims folder must 
be reviewed by the examiner prior to 
conducting the examination  All indicated 
special tests and studies should be 
conducted, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
examiner should be asked to determine 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record with consideration 
specifically being given to whether the 
veteran may be entitled to separate 
ratings for instability and limitation of 
motion.  The RO should also make a 
determination for the record as to 
whether the veteran has perfected an 
appeal of the 1997 denial of a total 
compensation rating.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
also addresses the issue of timeliness of 
appeal of the total compensation rating.  
The veteran and his representative should 
be provided a reasonable period of time 
for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


